Fitzsimons, Ch. J.
The plaintiff commenced this action against the defendant, in the Eighth Judicial District of the Municipal Court of the city of New York, for one hundred dollars as damages for the loss of a bicycle belonging to him, through the negligence of the defendant, who was a common carrier. The action, upon the defendant’s motion, was duly transferred to this court. Upon the trial judgment was recovered against the defendant for forty-three dollars and seventy-three cents: Upon the defendant’s application a bill of costs was taxed by the clerk against the plaintiff for- seventy-one dollars and seventy-eight cents because he had failed to recover a judgment of fifty dollars or over. Upon an appeal to the Special Term by the plaintiff, the clerk’s taxation was affirmed; in our judgment this was error. The defendant, in this court, had no greater rights than those conferred upon him in the District Court. His rights, as well as the plaintiff’s rights, remained unchanged by the transfer. Upon the recovery of this judgment, the plaintiff obtained all the rights which he would have had if the action was tried in this court.
*635Order appealed from reversed, also the clerk’s taxation, and he is directed to tax the charges, allowed by the Code of Civil Procedure, in the plaintiff’s favor.
Conlan and Hascall, JJ., concur.
Order reversed.